Report of the official referee confirmed and charges against respondent dismissed. This case is distinguishable from Matter of Katzka (225 App. Div. 250) and Matter of Littick (Id. 246), in each of which there was plainly an illegal agreement between the lawyer and a layman to split fees as a consideration for the procurement of litigation by the layman. Such is not the case here. Young, Kapper and Seeger, JJ., concur; Carswell and Scudder, JJ., dissent and vote for a suspension from the practice of the law for a period consistent with Matter of Katzka (225 App. Div. 250) and Matter of Littick (Id. 246), between which cases and this one there is no material difference in substance.